DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 8/18/2022.  In view of the applicant's amendments, the previously presented objections to the specification, as well as all previously presented 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, have been withdrawn.  
Claims 1, 3-7, 9-14, and 16-20 are pending.  Claims 2, 8, and 15 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tubel et al. (US6021095) [Tubel], in view of Fripp et al. (US20190136674) [Fripp].
Claim 1  Tubel discloses a method of wireless communication with a downhole tool 29,31 in an oil and gas well [Figs. 1,4A,4B,6,7,10,11; abstract; c5,l28 – c6,l47], comprising:
applying fluid pressure differentials to a downhole tubular in a predefined pattern [Figs. 4A,4B,6,7; c6,l1-47, c18,l38 – c19,l61], the predefined pattern representing a digital signal [Fig. 9; abstract; c23,l9-21; claim 1] according to a preset encoding scheme [Fig. 10; c11,l59 – c12,l8, c13,l9-14, c15,l33-39, c17,l9-15, c17,l44-48, c25,l7-18; claim 1], the fluid pressure differentials causing mechanical deformations on the downhole tubular according to the predefined pattern [Figs. 4A,4B,6,7; c6,l2-47, c9,l21-31, c10,l25-39, c18,l49 – c19,l47, c20,l61 – c21,l21];
sensing the mechanical deformations on the downhole tubular caused by the fluid pressure differentials [the reception apparatus 53 provides such sensing; Figs. 1,4A,4B,6; abstract; c5,l56-67, c6,l26-29, c28-l1-35; claim 1 (e.g., the digital circuit detection function)];
decoding the digital signal from the mechanical deformations according to the preset encoding scheme [i.e., determining if the sensed pattern of mechanical deformations/pulses matches the predefined pattern, thus, requiring a control signal to the tool for actuation, etc.; Figs. 11,14,17; abstract; c25,l7-33, c28,l24-35, c30,l45-59; claim 1, claim 6, claim 20]; and
causing a predefined action to be performed by the downhole tool responsive to the digital signal [e.g., changing sliding sleeve status; c35,l16-24; in response to the control signal discussed in the foregoing].
Tubel further discloses that threshold values are programmed into the data processing capabilities with respect to several attributes (e.g., at least amplitude and duration) of the pressure pulses associated with the monitored deformations and discerns as to whether the amplitude threshold values are exceeded with respect to amplitude [c17,l33-57, c19,l48-61, c21,l3-7, c22,l22-43, c24,l32-57].
Tubel does not explicitly disclose that decoding the digital signal comprises comparing the mechanical deformations against an amplitude threshold value in the preset encoding scheme, assigning a first digital value to mechanical deformations that exceed the amplitude threshold value, and assigning a second digital value to mechanical deformations that do not exceed the amplitude threshold value.
Fripp discloses using at least acoustic sensors and vibration sensors for receiving well fluid information at a receiver 142 and producing a digital signal indicative of the well fluid, and using a controller 144 to decode the message by analyzing the signal [Figs. 1,1b; para. 0024,0025,0028].  In one embodiment, Fripp further discloses using a thresholds 602,604 to decode symbols 606-622 in a signal 600 having an amplitude, such that a symbol having an amplitude that exceeds, e.g., the positive threshold value 602, is decoded and assigned a first digital value of “1,” and a value amplitude below such positive threshold value 602 (e.g., below the negative threshold value 604) is decoded and assigned a second, different digital value [Fig. 6; para. 0038,0039].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Tubel, to provide for decoding signals and assigning different digital values based on a comparison of the received information with an amplitude threshold value, as disclosed by Fripp, such that decoding the digital signal comprises comparing the mechanical deformations, substituted for the Fripp differential amplitudes, for analogous purposes, against an amplitude threshold value in the preset encoding scheme, assigning a first digital value to mechanical deformations that exceed the amplitude threshold value, and assigning a second digital value to mechanical deformations that do not exceed the amplitude threshold value.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the decoding would appropriately reflect and describe the amplitude of the received as being within desired ranges or otherwise.
Claim 3  Tubel, as modified with respect to claim 1, discloses that the amplitude threshold value represents one of: a fixed deformation value added to a time-averaged deformation value; a threshold number of deformation cycles; or a threshold deformation duration [duration is one of the attributes, as discussed at claim 1].
Claim 4  Tubel, as modified with respect to claim 3, discloses that the fixed deformation value is a function of noise in sensing the mechanical deformations [c19,l48-61; Fripp Figs. 7-9; para. 0040].
Claim 5  Tubel, as modified with respect to claim 1, discloses embodiments in association with pulse counter 403 for keeping a count of how many times the mechanical deformations exceed the amplitude threshold value, a first frequency counter A 409 and a second frequency counter B 411 both of which are only interested in frequencies of 1/30 of 1 Hertz and multiples thereof, each such counter only accepting 4 pulses associated with four bits of an ultimate 8 bit binary number [Fig. 9; c23,l45 – c24,l3], such frequency counters enabling further steps towards activating a tool only if each receives 4 pulses at the foregoing frequencies, such that if, for example, 5 pulses were received in the ninety second interval for frequency counter A shown on Fig. 10, then the pulses/deformations would continuously exceed the amplitude threshold value for that 90 second predetermined length of time and the process would be restarted since the 1/30 of 1 Hertz requirement was not met, such restarting necessitating the resetting of at least pulse counter 403 [Figs. 9,10; c24,l4 – c25,l33].
Claim 6  Tubel, as modified with respect to claim 1, discloses that the predefined action is performed by the downhole tool [e.g., changing sliding sleeve status; c35,l16-24] responsive to a number of times the mechanical deformations exceed the amplitude threshold value [the control signal enablement only being initiated in response to two pulse frequencies/sequences of four above-threshold value pulses/deformations that are specifically associated with the tool to be activated; c23,l45 – c24,l31].
Claim 7  As discussed with respect to claims 1 and 14, Tubel discloses a system for wireless communication with a downhole tool 29,31 in an oil and gas well [Figs. 1,4A,4B,6,10,11; abstract; c5,l28 – c6,l47], comprising:
a pump 37,175;
the downhole tool 29,31 in fluid communication with the pump [c10,l43-67; c12,l12-36]; and 
control equipment [“THE NEGATIVE PRESSURE PULSE GENERATOR”; Fig. 1; c10; “THE POSITIVE PRESSURE PULSE GENERATOR”; Fig. 3; c12] connected to the pump and operable to control the pump to apply fluid pressure differentials to the downhole tool in a predefined pattern [Figs. 4A,4B,6,7; c6,l1-47, c18,l38 – c19,l61], the predefined pattern representing a digital signal [Fig. 9; abstract; c23,l9-21; claim 1] according to a preset encoding scheme [Fig. 10; c11,l59 – c12,l8, c13,l9-14, c15,l33-39, c17,l9-15, c17,l44-48, c25,l7-18; claim 1], the fluid pressure differentials causing mechanical deformations on the downhole tool according to the predefined pattern [Figs. 4A,4B,6,7; c6,l2-47, c9,l21-31, c10,l25-39, c18,l49 – c19,l47, c20,l61 – c21,l21];
wherein the downhole tool includes a strain sensor circuit [Figs. 6,7; c6,l37-47; c20,l60 – c22,l43] operable to sense the mechanical deformations on the downhole tool caused by the fluid pressure differentials and decode the digital signal from the mechanical deformations [i.e., determining if the sensed pattern of mechanical deformations/pulses matches the predefined pattern, thus, requiring a control signal to the tool for actuation, etc.; Figs. 11,14,17; abstract; c25,l7-33, c28,l24-35, c30,l45-59; claim 1, claim 6, claim 20]; and
wherein the downhole tool performs a predefined action responsive to the digital signal [e.g., changing sliding sleeve status; c35,l16-24; in response to the control signal discussed in the foregoing].
Tubel further discloses that threshold values are programmed into the data processing capabilities with respect to several attributes (e.g., at least amplitude and duration) of the pressure pulses associated with the monitored deformations and discerns as to whether the amplitude threshold values are exceeded with respect to amplitude [c17,l33-57, c19,l48-61, c21,l3-7, c22,l22-43, c24,l32-57].
Tubel does not explicitly disclose that the strain sensor circuit is positionable to decode the digital signal by comparing the mechanical deformations against an amplitude threshold value in the preset encoding scheme, assigning a first digital value to mechanical deformations that exceed the amplitude threshold value, and assigning a second digital value to mechanical deformations that do not exceed the amplitude threshold value.
Fripp discloses using at least acoustic sensors and vibration sensors for receiving well fluid information at a receiver 142 and producing a digital signal indicative of the well fluid, and using a controller 144 to decode the message by analyzing the signal [Figs. 1,1b; para. 0024,0025,0028].  In one embodiment, Fripp further discloses using a thresholds 602,604 to decode symbols 606-622 in a signal 600 having an amplitude, such that a symbol having an amplitude that exceeds, e.g., the positive threshold value 602, is decoded and assigned a first digital value of “1,” and a value amplitude below such positive threshold value 602 (e.g., below the negative threshold value 604) is decoded and assigned a second, different digital value [Fig. 6; para. 0038,0039].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Tubel, to provide for decoding signals and assigning different digital values based on a comparison of the received information with an amplitude threshold value, as disclosed by Fripp, such that the strain sensor circuit is positionable to decode the digital signal by comparing the mechanical deformations against an amplitude threshold value in the preset encoding scheme, assigning a first digital value to mechanical deformations that exceed the amplitude threshold value, and assigning a second digital value to mechanical deformations that do not exceed the amplitude threshold value.
 One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the decoding would appropriately reflect and describe the amplitude of the received as being within desired ranges or otherwise.
Claim 9  Tubel, as modified with respect to claim 7, discloses that the amplitude threshold value represents one of: a fixed deformation value added to a time-averaged deformation value; a threshold number of deformation cycles; or a threshold deformation duration [duration is one of the attributes, as discussed at claim 7 herein].
Claim 10  Tubel, as modified with respect to claim 9, discloses that the fixed deformation value is a function of noise in sensing the mechanical deformations measured by the strain sensor circuit [c19,l48-61; Fripp Figs. 7-9; para. 0040].
Claim 11  Tubel, as modified with respect to claim 7, discloses, embodiments, in association with pulse counter 403 for keeping a count of how many times the mechanical deformations exceed the amplitude threshold value, a frequency counter A 409 and a frequency counter B 411 both of which are only interested in frequencies of 1/30 of 1 Hertz and multiples thereof, each such counter only accepting 4 pulses associated with four bits of an ultimate 8 bit binary number [Fig. 9; c23,l45 – c24,l3], such frequency counters enabling further steps towards activating a tool only if each receives 4 pulses at the foregoing frequencies, such that if, for example, 5 pulses were received in the ninety second interval for frequency counter A shown on Fig. 10, then the pulses/deformations would continuously exceed the amplitude threshold value for that 90 second predetermined length of time and the process would be restarted since the 1/30 of 1 Hertz requirement was not met, such restarting necessitating the resetting of at least pulse counter 403 [Figs. 9,10; c24,l4 – c25,l33].
Claim 12  Tubel, as modified with respect to claim 7, discloses that the predefined action is performed by the downhole tool [e.g., changing sliding sleeve status; c35,l16-24] responsive to a number of times the mechanical deformations exceed the amplitude threshold value [the control signal enablement only being initiated in response to two pulse frequencies/sequences of four above-threshold value pulses/deformations that are specifically associated with the tool to be activated; c23,l45 – c24,l31].
Claim 13  Tubel, as modified with respect to claim 7, discloses that the downhole tool is a fracturing sleeve and the digital signal causes the fracturing sleeve to actuate a component therein [c35,l16-24].
Claim 14  As modified with respect to claims 1 and 7, Tubel discloses a downhole tool 29,31 in an oil and gas well [Figs. 1,4A,4B,6,10,11; abstract; c5,l28 – c6,l47], comprising: 
a tool body 29,31;
a strain sensor [Figs. 6,7; c6,l37-47; c20,l60 – c22,l43] and configured to sense mechanical deformations [i.e., determining if the sensed pattern of mechanical deformations/pulses matches the predefined pattern, thus, requiring a control signal to the tool for actuation, etc.; Figs. 11,14,17; abstract; c25,l7-33, c28,l24-35, c30,l45-59; claim 1, claim 6, claim 20], the mechanical deformations resulting from applied fluid pressure on the downhole tool [Figs. 4A,4B,6,7; c6,l1-47, c18,l38 – c19,l61]; and
a processor [Figs. 30,31,17; c16,l54 – c17,l32; c30,l1-62] electrically coupled to receive deformation signals from the strain sensor [Figs. 30,31,17; c16,l54 – c17,l32; c30,l1-62], the processor operable to convert the deformation signals into a digital signal [Fig. 9; abstract; c23,l9-21; claim 1];
wherein the digital signal initiates a predefined operation in the downhole tool [e.g., changing sliding sleeve status; c35,l16-24; in response to the control signal discussed in the foregoing].
Tubel otherwise discloses all the limitations of this claim, but does not explicitly disclose that the strain sensor is mounted on the tool, that the deformations are in part of the tool body, or that the processor is mounted on the tool body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus and methods of Tubel such that the strain sensor is mounted on the tool, that the deformations are in part of the tool body, or that the processor is mounted on the tool body, since the use of an integrated construction instead of the structure disclosed in Tubel would have required only routine skill in the art.
Tubel further discloses that threshold values are programmed into the data processing capabilities with respect to several attributes (e.g., at least amplitude and duration) of the pressure pulses associated with the monitored deformations and discerns as to whether the amplitude threshold values are exceeded with respect to amplitude [c17,l33-57, c19,l48-61, c21,l3-7, c22,l22-43, c24,l32-57].
Tubel, as modified, does not explicitly disclose comparing the deformation signals against an amplitude threshold value and assigning a first digital value to deformation signals that exceed the amplitude threshold value and a second digital value to deformation signals that do not exceed the amplitude threshold value.
Fripp discloses using at least acoustic sensors and vibration sensors for receiving well fluid information at a receiver 142 and producing a digital signal indicative of the well fluid, and using a controller 144 to decode the message by analyzing the signal [Figs. 1,1b; para. 0024,0025,0028].  In one embodiment, Fripp further discloses using a thresholds 602,604 to decode symbols 606-622 in a signal 600 having an amplitude, such that a symbol having an amplitude that exceeds, e.g., the positive threshold value 602, is decoded and assigned a first digital value of “1,” and a value amplitude below such positive threshold value 602 (e.g., below the negative threshold value 604) is decoded and assigned a second, different digital value [Fig. 6; para. 0038,0039].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Tubel, to provide for decoding signals and assigning different digital values based on a comparison of the received information with an amplitude threshold value, as disclosed by Fripp, such that decoding the digital signal comprises comparing the deformation signals against an amplitude threshold value and assigning a first digital value to deformation signals that exceed the amplitude threshold value and a second digital value to deformation signals that do not exceed the amplitude threshold value.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the decoding would appropriately reflect and describe the amplitude of the received as being within desired ranges or otherwise.
Claim 16  Tubel, as modified with respect to claim 14, discloses that the amplitude threshold value represents one of: a fixed deformation value added to a time-averaged deformation value, a threshold number of deformation cycles, or a threshold deformation duration [duration is one of the attributes, as discussed at claim 15 herein].
Claim 17  Tubel, as modified with respect to claim 16, discloses that the fixed threshold value is a function of noise in the deformation signals [c19,l48-61; Fripp Figs. 7-9; para. 0040].
Claim 18  Tubel, as modified with respect to claim 14, discloses that the applied fluid pressure on the downhole tool is applied in a predefined pattern that represents the digital signal [Figs. 4A,4B,6,7; c6,l1-47, c18,l38 – c19,l61].
Claim 20  Tubel, as modified with respect to claim 14, discloses one or more of: a high-pass filter electrically coupled between the strain sensor and the processor, and a gain circuit electrically coupled between the strain sensor and the processor [c22,l3-21].

Allowable Subject Matter
Subject to the foregoing Section 112(b) rejection, claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 19 were not located in one reference, or a reasonable combination of references, particularly with regard to the requirement that the two strain sensors be placed orthogonally, in light of Tubel indicating that relative strain sensor placement is not important, thus teaching away from requiring a particular orientation with respect to each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Garcia et al. (US20160230505) discloses a strain gauge positioned on a tool to be actuated in response to deformation of the tool [Fig. 12; para. 0179].  Skinner (US20040045351).  Streich et al. (US20140083689).  Anderson et al. (US5337234).  Turner et al. (US6714138).  Owens et al. (US6414905).  Barak (US20170306755) – Fig. 4.  Owens et al. (US5579283).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/Primary Examiner, Art Unit 3676